McMurray, Presiding Judge.
This is a discretionary appeal from a superior court order modifying an administrative decision of the appellant Georgia Department of Human Resources setting the amount of child support to be paid *758by a non-custodial parent, Bobby Wilcox. Held:
Decided January 3, 1996.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, Kevin M. O’Connor, Assistant Attorney General, for appellant.
John C. Pridgen, District Attorney, James E. Turk, Assistant District Attorney, Mills & Chasteen, Robert W. Chasteen, Jr., for appellee.
Appellant maintains that the superior court erred by setting the child support obligation at an amount below the statutory guidelines without written findings explaining the variance from the guidelines. Such written findings are required under OCGA § 19-6-15 (b) and (c) as construed in Ehlers v. Ehlers, 264 Ga. 668, 669 (1) (449 SE2d 840). “The finding ‘must state the amount of support that would have been required under the guidelines and include justification of why the order varies from the guidelines.’ ” (Citation omitted.) Id. See also Faulkner v. Frampton, 216 Ga. App. 785 (456 SE2d 88).
Insofar as OCGA § 19-6-15 (b) allows for a specific finding on the record in lieu of a written finding, it is inapplicable under the circumstances of the case sub judice since there is no transcript of the hearing before the superior court. In the absence of a transcript or substitute, we may not rely upon the assertions contained in the brief of Bobby Wilcox concerning specific findings made by the superior court at the hearing. Bank South, N.A. v. Zweig, 217 Ga. App. 77, 78 (10) (456 SE2d 257); Morse v. Flint River Community Hosp., 215 Ga. App. 224, 226 (450 SE2d 253).
While OCGA § 19-6-15 (c) has been amended since the decision in Ehlers v. Ehlers, 264 Ga. 668, 669 (1), supra, the requirement for written findings remains. Accordingly, this case must be remanded for written findings in accordance with OCGA § 19-6-15 (b) and (c), and Ehlers, after which either party may apply for appellate review.

Judgment vacated and case remanded with direction.


Andrews and Blackburn, JJ., concur.